Citation Nr: 1722163	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable evaluation for service-connected hypertension.

2. Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.

3. Entitlement to an initial evaluation in excess of 10 percent for service-connected seborrheic keratosis.  

4. Entitlement to an effective date earlier than May 4, 2011, for a grant of service connection for seborrheic keratosis.  

5. Entitlement to an effective date earlier than December 20, 2004, for a grant of service connection for erectile dysfunction.

6. Entitlement to an effective date earlier than December 20, 2004, for a grant of special monthly compensation based on loss of a creative organ. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990.

This matter comes before the Board of Veterans Appeal on appeal from a December 2011 rating decision which granted service connection for diabetes mellitus, type II and seborrheic keratosis; a July 2013 rating decision, which granted service connection for hypertension, and a January 2014 rating decision which granted service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  All rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The issues of increased ratings for diabetes mellitus, type II, hypertension, and seborrheic keratosis previously came before the Board in January 2016, at which time the Board remanded those issues for further development.  The Board is satisfied that the ordered development has been accomplished and the matters appropriately returned to the Board.  The earlier effective date appeals have not previously come before the Board, but have since been merged with that appeal.  

Regarding the claim for an increased rating for seborrheic keratosis, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  As such, the increased rating claim for seborrheic keratosis is stayed.  

In in May 2011, the Veteran testified before the Board at a hearing regarding several issues which were then on appeal, including service connection of hypertension and diabetes mellitus, type II.  A transcript of that hearing is of record.  Regarding the disagreements with the disability ratings assigned for hypertension and diabetes mellitus, type II, the Veteran withdrew his hearing request in a February 2015 statement.  The Veteran has not requested a hearing regarding the earlier effective date appeals.

In its January 2016 decision and remand, the Board found that the issue of entitlement to service connection for loss of vision, to include as secondary to service-connected diabetes mellitus, type II, had been raised by the record in a June 16, 2015, statement, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear as though the AOJ has taken steps to adjudicate that issue at this time.  Therefore, the Board again refers that issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an earlier effective date for the grant of service-connection for seborrheic keratosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The RO construed the Veteran's December 2005 claim of service connection for diabetes mellitus to also include a claim of service connection for erectile dysfunction, secondary to diabetes mellitus; the Veteran never formally claimed service connection for erectile dysfunction.  

2. For all periods on appeal, the Veteran's diabetes mellitus, type II, has required treatment with oral hypoglycemic agents and restricted diet only.   

3. For all periods on appeal, the Veteran's diastolic pressure has not been predominantly 100 or more; his systolic pressure has not been 160 or more.  


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to December 20, 2004, for a grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2016).

2. The criteria for an effective date prior to December 20, 2004, for a grant special monthly compensation due to loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3.155, 3.400.

3. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2016).

4. The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in July 2006 and November 2011.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, written claims, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Earlier Effective Dates

Service connection was granted for erectile dysfunction, secondary to service-connected diabetes mellitus, type II, and special monthly compensation for loss of use of a creative organ was awarded, effective December 20, 2004.  The Veteran contends that he should be granted an earlier effective date for those grants.  The Board disagrees.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   

A claim is a written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A complete claim is required for all types of claims, and will generally be considered filed as of the date it was received by VA.  38 C.F.R. §3.155(d) (2016).  A claim may be filed by either the Veteran, or his duly appointed representative.   38 C.F.R. §3.155(a-b).

On December 20, 2005, the Veteran submitted a claim for the following four issues:  increased ratings for his service-connected low back and shoulder, and service connection for hypertension and diabetes mellitus.  He did not request service connection for erectile dysfunction.  

In December 2011, the RO issued a rating decision, which among other things, granted service connection for diabetes mellitus, type II.  In February 2012, the Veteran filed a Notice of Disagreement, in which he disagreed with the rating assigned for diabetes, as well as the rating and effective date for the grant of service connection of seborrheic keratosis (the earlier effective date appeal is addressed in the below remand and the increased rating claim is stayed, per the above discussion).  The Veteran did not explicitly request service connection for erectile dysfunction in that Notice of Disagreement.  Nonetheless, the RO issued a rating decision in January 2014, in which it stated that, based on the Veteran's disagreement with the rating assigned for diabetes mellitus, and in consideration of the Veteran's medical records, which attribute his erectile dysfunction to his diabetes, the Veteran should also be granted service connection for erectile dysfunction and granted special monthly compensation based on that disability, effective December 20, 2004, the date that the Veteran was granted service connection for diabetes mellitus.  Essentially, the RO inferred a claim for erectile dysfunction as part of the claim of service connection for diabetes.  

The Veteran filed a Notice of Disagreement with that grant, stating that he was granted disability in 1990 or 1991, and therefore payments should start from that year.  The Board has reviewed the entire record, but has found no claim for erectile dysfunction (or diabetes) prior to the claim submitted on December 20, 2005 (the Board does note that service connection was granted for back and shoulder disability, as early as February 1990, but a review of his claim reveals only a claim of service connection for a low back and shoulder disability and did not address the issues of erectile dysfunction or diabetes mellitus).  

The Board acknowledges that the Veteran's medical records document erectile dysfunction, secondary to diabetes mellitus, prior to his date of service connection; however, this does not constitute a claim unless there is clear intent to file for that disability.  In this case, there is no actual evidence that the Veteran had even filed a claim for service connection for  diabetes mellitus, until December 20, 2005.  Service connection for diabetes mellitus was assigned an effective date of December 20, 2004, one year prior to the filing of the claim, pursuant to 38 C.F.R. § 3.114(a)(2) (2016) (if a claim is reviewed on the initiative of VA more than 1 year after the effective date of a liberalizing law, benefits may be authorized for a period of 1 year prior to the date of receipt of such a request).  Therefore, affording the Veteran all reasonable doubt and also inferring a claim of service connection for erectile dysfunction as part of his claim for diabetes mellitus, the earliest possible effective date for the grant of service connection for erectile dysfunction and subsequent special monthly compensation for loss of use of a creative organ, is the date of service connection for diabetes mellitus, December 20, 2004.  


III. Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's hypertension and diabetes mellitus, type II, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

A. Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, is rated under 38 C.F.R. §4.119, Diagnostic Code 7913, which provides the rating criteria for diabetes mellitus.  The Veteran's type II diabetes is presently rated as 20 percent disabling, effective December 20, 2004.  It is his contention that his diabetes should be rated higher.  

Under the applicable diagnostic criteria a 20 percent rating is granted for diabetes requiring insulin and a restricted diet; or oral hypoglycemic agents and a restricted diet.  38 C.F.R. §4.119, Diagnostic Code 7913 (2016).  

A 40 percent rating is assigned for diabetes requiring insulin, and restricted diet, and regulation of activities.  Id.

A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Finally, a 100 percent rating is assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

After a careful review of the evidence in the record, the Board finds that an increased rating is not warranted for any period on appeal because the Veteran's diabetes has only required restriction of diet and an oral hypoglycemic agent.  He has not required additional treatment such as insulin or regulation of activities.  

Specifically, the Board observes that the Veteran submitted a medical treatment record dated February 13, 2006, by Dr. A.R., who reported that the Veteran had diabetes, type II, non-insulin dependent, uncontrolled.  The Veteran was advised to improve his diet.  

An April 2, 2007, treatment record from Dr. A.R. indicated his diabetes was still non-insulin dependent, fluctuation control dependent on the Veteran's dietary compliance.  Oral medication was recently increased with improved control.  

A May 18, 2011, treatment record from Dr. A.R. noted the Veteran's blood sugar to be intermittently elevated dependent on dietary compliance.  His diabetes was non-insulin dependent and fluctuating.  It was controlled dependent on dietary compliance.  Oral medication dosage was stable.  

The Veteran was afforded a VA examination in February 2012.  At that time his diabetes mellitus was managed by a restricted diet and prescribed oral hypoglycemic agent.  Insulin was not prescribed.  Visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemia were required less than two times per month.  He had not been hospitalized for any episodes of ketoacidosis or hypoglycemic in the prior year.  He did have erectile dysfunction, the result of his diabetes, but no other complications.  His hypertension was aggravated by his diabetes.  The Veteran reported being presently employed at a non-physically demanding job, but that he occasionally felt dizzy if a meeting ran late and he did not have the opportunity to eat.  The Veteran did not limit himself dietarily or physically due to his disability.   

An October 2015 VA lab report notes glucose levels of 201 mg/dL.  It did not report what type of treatment was necessary for that diabetes.  

In March 2016, the Veteran was afforded a new VA examination in connection with his claim.  His diabetes was noted to be managed by restricted diet and prescribed oral hypoglycemic agents.  He had not been hospitalized for any episodes of episodes of ketoacidosis or hypoglycemic in the prior year.  Visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemia were required less than two times per month.  He continued to report erectile dysfunction.  His diabetes did not impact his ability to work.  

In sum, the Board has carefully reviewed all of the evidence in the record, but has not found any medical evidence that the Veteran's diabetes requires treatment with insulin, and regulation of activities.  The Board acknowledges his statements that he now requires insulin, but finds these to be less persuasive as they are not supported by the medical evidence of record.  Further, even presuming he requires insulin, he would still also require regulation of activity to receive a higher rating, which he does not require.  He has not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization or regular visits to his diabetic care provider.  Ultimately, his diabetes has been consistently documented as requiring a restricted diet and oral hypoglycemic agent, for all periods on appeal.  Per the diagnostic criteria, this is compensated by a 20 percent rating.  As such, an increased rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Hypertension

The Veteran's hypertension, is rated under 38 C.F.R. §4.104, Diagnostic Code 7101, which provides the rating criteria for hypertensive vascular disease (hypertension and isolated systolic hypertension).  The Veteran's hypertension is presently rated as noncompensable, effective December 20, 2005.  It is his contention that his hypertension should be afforded a compensable rating.  The Board disagrees.

Under the applicable diagnostic criteria a 10 percent rating is assigned when medical evidence shows diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. §4.104, Diagnostic Code 7101 (2016).  

A 20 percent rating is appropriate when evidence shows diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id. 

A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Id.

A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id., note 1.

After a careful review of the evidence in the record, the Board finds that the Veteran's hypertension does not meet the criteria for a compensable evaluation.  Particularly, there is no evidence that the Veteran's diastolic pressure has ever been predominantly 100 or more.  Neither has his systolic pressure been predominantly 160 or more.  

A February 13, 2006 medical record reported blood pressure of 120/80, pulse of 76.   

An April 2, 2007 medical record reported blood pressure of 120/70, pulse of 72.  His hypertension was controlled with medication.  

A May 18, 2011 medical record documents blood pressure of 160/80, pulse of 72.  His hypertension was presently uncontrolled, possibly due to decreased dietary sodium compliance.  He continued to use medication for his hypertension.  The Board takes notice that this is the only instance in the record where the Veteran's systolic blood pressure was 160 or greater.  

The Veteran's February 2012 VA diabetes examination noted blood pressure of 154/88 with a pulse of 76.  

In March 2016, a VA hypertension examination was conducted.  The Veteran's hypertension was noted to require continuous medication to control.  He reported being irritable and impatient when his blood pressure got too high.  He also complained of intermittent blurred vision.  Blood pressure readings were taken three times with results being 158/76, 129/74, and 149/75.  The average reading was 145/75.  He did not have a history of diastolic pressure elevation to predominantly 100 or more.  No other pertinent findings were noted.  The examiner stated that his hypertension did not impact his ability to work.  

In sum, because the Veteran's diastolic blood pressure does not have a history of being predominantly 100 or more and he does not have a history of systolic blood pressure of predominantly 160 or more, the criteria for a compensable rating have not been met under the diagnostic code.  Even though he has been required to use medication to control his hypertension, he does not meet the criteria for a compensable rating because that would still require a finding of a history of diastolic pressure predominantly 100 or more.  As such, an increased rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An effective date prior to December 20, 2004, for the grant of service connection of erectile dysfunction is denied.

An effective date prior to December 20, 2004, for the grant of special monthly compensation due to loss of use of a creative organ is denied.

A rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A compensable rating for hypertension is denied.


REMAND

The CAVC has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  In the December 2011 rating decision, the RO, among other things, granted service connection for seborrheic keratosis, and assigned an effective date of May 4, 2011.  In his February 2012 Notice of Disagreement, the Veteran stated that he had claimed that issue as early as 2004, but that he was under the impression that it had been on appeal since that time.  The Board reasonably construes this to be a disagreement with effective date assigned for that grant of service connection.  Thus, the Board finds that a remand is necessary for the AOJ to issue a Statement of the Case.  Id.  

Accordingly, the case is REMANDED for the following action:

Furnish a statement of the case to the Veteran addressing the issue of entitlement to an earlier effective date for the grant of service connection for seborrheic keratosis.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should that issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


